[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]


           United States Court of Appeals
                       For the First Circuit


No. 99-1965

                           UNITED STATES,

                             Appellee,

                                 v.

                          VINCENT E. MANN,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Paul J. Barbadoro, U.S. District Judge]


                               Before

                      Torruella, Chief Judge,
                  Coffin, Senior Circuit Judge,
                    and Stahl, Circuit Judge.



     George J. West for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with whom
Margaret E. Curran, United States Attorney, and Stephanie S. Browne,
Assistant United States Attorney, were on brief for the United States.




                            June 2, 2000
          STAHL, Circuit Judge. Defendant-appellant Vincent Mann

appeals an order denying his motion to suppress crack cocaine police

seized from him at the time of his arrest. Finding no Fourth Amendment

violation, we affirm.

                                  I.

          Detective Joseph Colanduono first heard about Vincent Mann

when he arrested several individuals on drug charges in February 1998.

After their arrest, some of these individuals, as well as some tenants

of the housing project in which they were arrested, told Colanduono

about “Vincent,” who they claimed was supplying drugs to dealers in the

Lockwood Plaza area of Providence, Rhode Island. They also provided

Colanduono with a physical description of Vincent and told him Vincent

drove a white Buick Century.       Subsequently, Colanduono sought

information about Vincent from a Lockwood Plaza housing project

security guard. The guard said he was familiar with Vincent and agreed

to call Colanduono if and when he saw Vincent in the area. Sometime

later the guard saw the Buick, called Colanduono, who came to the

project, and pointed out Vincent to him.

          Colanduono then began surveilling Lockwood Plaza. On two

occasions, he observed Vincent speaking with others in another area

known to the Providence police as a frequent site of drug trafficking.

Colanduono also observed Vincent driving a white Buick Century. At




                                 -3-
some point, he identified Vincent for his partner, Detective Gregory

Sion.

          On February 16, 1998, a confidential informant1 phoned

Colanduono and told him that Vincent would be dropping off a large

supply of cocaine in the Loungo Square area of Providence later that

evening. The informant described Vincent's white Buick Century and

gave Colanduono its license plate number. Colanduono considered this

informant to be a good source because on several prior occasions he had

provided Colanduono with reliable information. Moreover, at least one

of the informant's prior tips had led to the arrest and conviction of

a drug dealer.

          As a result of this call, Colanduono and Sion set up

surveillance in the Loungo Square area. At around 10:30 p.m., they

observed a white Buick Century with a license plate number matching the

one the informant had provided. Colanduono and Sion recognized Mann,

the driver, as the person previously identified as Vincent.        The

vehicle made a U-turn and came to a stop in front of a residence. Mann

then honked the vehicle's horn, which the officers, based on their

experience, believed was a signal of his arrival to his buyer.


     1Mann makes much of the fact that the police report listed this
informant as “anonymous” and argues that the district court erred “in
determining that the police were in fact relying on a confidential
informant.” The district court's inquiry into whether the informant
was anonymous or not was sufficiently thorough. Given the record, its
decision to regard the informant as a confidential source known to the
police was not clearly erroneous.

                                 -4-
          Two other detectives and one uniformed officer were parked

in two cars near Colanduono and Sion. When Colanduono gave a signal,

the three police cars converged to block-in Mann's car. While Mann

remained in the driver's seat, Colanduono approached him on the

passenger's side, and Sion approached him on the driver's side. As

Sion approached, he observed Mann stuff a large object into his pants.

Sion immediately drew his gun and warned Colanduono of Mann's actions.

Sion told Mann to place his hands in the air. Mann complied, and Sion

holstered his weapon.

          Sion opened the car door and removed Mann from the car. He

placed one hand on Mann's shoulder to prevent his flight and placed the

other on Mann's pants where he had seen Mann hide the object. Sion

felt “a hard, rock-like substance all together in one big ball,” which

he believed, based on his training and experience, to be crack cocaine.

Sion reached into Mann's pants and pulled out the object, which turned

out to be a large quantity of crack cocaine wrapped in a plastic bag.

Upon discovering the crack, the police placed Mann under arrest and

handcuffed him.

          A federal grand jury indicted Mann for possession of cocaine

with intent to sell, in violation of 21 U.S.C. § 841(a)(1). Mann filed

a motion to suppress the cocaine the police seized from his pants. The

district court denied the motion, ruling that the police were justified

in stopping Mann because they had a reasonable suspicion that he was


                                 -5-
about to engage in criminal activity. See Terry v. Ohio, 392 U.S. 1,

30 (1968). In the district court's view, the nature of the criminal

conduct under investigation, as well as the time of night, justified a

police frisk for weapons. And the frisk, which revealed the hard lump,

gave Sion probable cause to believe that Mann was in possession of

crack cocaine. In the alternative, the district court reasoned that

Sion had probable cause to arrest Mann when he frisked him and felt

what he believed to be crack. The seizure of the cocaine thus was

entirely the proper product of a search incident to arrest.

          Mann pled guilty pursuant to a plea agreement in which he

reserved the right to challenge the denial of the suppression motion on

appeal.   He does so here.

                                 II.

          We review de novo the district court's probable cause

determinations, but “take care both to review findings of historical

fact only for clear error and to give due weight to inferences drawn

from those facts.” Ornelas v. United States, 517 U.S. 690, 699 (1996);

see also United States v. McCarthy, 77 F.3d 522, 525 (1st Cir. 1996).

Where the district court did not make specific findings, “we view the

record in the light most favorable to the ruling.” McCarthy, 77 F.3d

at 525.

          Mann contends that when the police surrounded his car and

approached him, he was under de facto arrest, which would be improper


                                 -6-
absent a showing of probable cause. He also argues that the police did

not have the requisite probable cause to support such an arrest.

Despite circuit precedent suggesting that a stop such as this is not a

de facto arrest, see, e.g., United States v. Quinn, 815 F.2d 153, 157

n.2 (1st Cir. 1987), we will assume arguendo that Mann was under arrest

and determine whether the police had the requisite probable cause to

make such an arrest.   In so doing, we affirm the district court's

decision, but on somewhat different grounds. See United States v.

Paulino, 13 F.3d 20, 24 (1st Cir. 1994) (noting that appellate courts

may affirm a judgement based on any grounds manifest in the record).

          The police do not need a warrant to arrest a person in public

if there is “probable cause to believe that the suspect has committed

or is committing a crime.” United States v. Martinez-Molina, 64 F.3d

719, 726 (1st Cir. 1995). The relevant inquiry is “not whether there

was a warrant or whether there was time to get one, but whether there

was probable cause for the arrest.” United States v. Watson, 423 U.S.

411, 417 (1976).

          To establish probable cause, the government must demonstrate

that “at the time of the arrest, the facts and circumstances known to

the arresting officers were sufficient to warrant a prudent person in

believing that the defendant had committed or was committing an

offense.” United States v. Cleveland, 106 F.3d 1056, 1060 (1st Cir.

1997), aff'd sub nom. Muscarello v. United States, 524 U.S. 125 (1998).


                                 -7-
“The probable cause standard does not require the officers' conclusion

to be ironclad, or even highly probable.       Their conclusion that

probable cause exists need only be reasonable.” United States v.

Winchenbach, 197 F.3d 548, 555-56 (1st Cir. 1999). Probable cause is

determined by looking to the totality of the circumstances.        See

Illinois v. Gates, 462 U.S. 213, 230 (1983). In this sense, “probable

cause is a fluid concept” that cannot be reduced to a specific set of

legal rules. Id. at 232. The government, however, may not rely on

evidence recovered from the suspect during or after the arrest to

establish probable cause for that arrest. See United States v. Bizier,

111 F.3d 214, 217 (1st Cir. 1997).

          The government had probable cause to arrest Mann.        The

arrestees who spoke with Colanduono identified “Vincent” as a mid-level

drug dealer.   The tenants in the Lockwood Plaza housing project

supplied Colanduono with the same information about Vincent. Their

participation weighs heavily in our analysis. See United States v.

Schaefer, 87 F.3d 562, 566 (1st Cir. 1996) (“[I]nformation provided by

ordinary citizens has particular value in the probable cause

equation.”). Colanduono spoke with a security guard who pointed out

Vincent and gave details about his car. The police twice had viewed

Vincent consorting with known drug dealers. A confidential informant,

who in the past had provided Colanduono with reliable information,

reported that Vincent would arrive in Loungo Square to sell cocaine.


                                 -8-
The officers watched Vincent arrive in the Loungo Square area in the

car identified by both the informant and the security guard. The

officers witnessed Vincent honk his horn, which they suspected, given

their experience in such matters, was a signal to a drug buyer that

Vincent had arrived. Because under the totality of the circumstances

the police reasonably could have believed that Vincent was about to

commit an offense, they had probable cause to arrest him. See, e.g.,

United States v. Diallo, 29 F.3d 23, 26 (1st Cir. 1994) (finding

probable cause was supported by an uncorroborated but accurate tip from

an informant known to be reliable).

          Mann suggests that the officers improperly relied on the

informant because they failed to corroborate the information the

tipster provided. But the police already had observed activities and

received information that corroborated the tipster's information.

Moreover, complete corroboration is not always necessary for an

informant's tip to support probable cause. See id. (“[U]nder the

standard enunciated in Gates, the police do not have to corroborate

every detail of the informant's tip.”). In Gates, the Supreme Court

abandoned the stringent “two-pronged test” that it previously had

established to evaluate an informant's veracity or reliability and the

basis of his knowledge. See Gates, 462 U.S. at 238 (rejecting the

mechanical formula specified in Spinelli v. United States, 393 U.S.

410, 415-16 (1969), and Aguilar v. Texas, 378 U.S. 108, 114 (1964)).


                                 -9-
Now, “an informant's tales need not invariably be buttressed by

extensive encomia to his veracity or detailed discussions of the source

of his knowledge.” Schaefer, 87 F.3d at 566. Colanduono testified

that his confidential informant had been a reliable source in the past

with one prior tip leading to a conviction. In addition, the tip was

replete with details that indicated a basis of knowledge. See Diallo,

29 F.3d at 26 (finding sufficient detail when a tipster “correctly

reported the location of the three men, the type of car that [they]

would be driving and that the three men would be traveling together

that night” even though the tipster incorrectly “stated that there

would be three men in a red Toyota when in actuality there were four

men in two cars”).

          It is well settled that once police are authorized to make

a lawful arrest, they may conduct a warrantless search of the arrestee.

See United States v. Robinson, 414 U.S. 218, 234 (1973); Bizier, 111

F.3d at 217. “The justification or reason for the authority to search

incident to a lawful arrest rests [both] on the need to disarm the

suspect in order to take him into custody [and] on the need to preserve

evidence on his person for later use at trial.” Robinson, 414 U.S. at

234.

          Mann contends the officers had no justification for their

search incident to his arrest because they were in no appreciable fear

for their safety. Mann argues that because Sion grabbed his pants as


                                 -10-
he pulled Mann from the car, he conducted an illegal warrantless

search.   We do not agree.    As long as the arrest is supported by

probable cause, the search incident to that arrest is reasonable. See

New York v. Belton, 453 U.S. 454, 461 (1981) (“A custodial arrest of a

suspect based on probable cause is a reasonable intrusion under the

Fourth Amendment; that intrusion being lawful, a search incident to the

arrest requires no additional justification.”); see also United

States v. Doward, 41 F.3d 789, 793 (1st Cir. 1994) (noting that “ Belton

leaves no doubt that post hoc analyses like those presently urged by

[the defendant] are precluded”).

                                 III.

           For the foregoing reasons, we affirm the decision of the

district court.




                                 -11-